NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0603-15T2

CUMMINS POWER SYSTEMS, LLC,

              Plaintiff-Respondent,

v.

ABSOLUTE POWER SYSTEMS, INC.
and JAMES NEMEC,

          Defendants-Appellants.
__________________________________

              Submitted April 3, 2017 – Decided           April 11, 2017

              Before Judges Nugent and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Docket No.
              L-1897-13.

              Thomas   P.      Connelly,     Jr.,     attorney     for
              appellants.

              Cooper   Levenson,    P.A.,   attorneys    for
              respondent (Rona Zucker Kaplan, on the brief).

PER CURIAM

        We have been advised that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this

appeal.      Accordingly, the appeal is dismissed with prejudice and

without costs.